               Case 20-10343-LSS          Doc 6106       Filed 08/23/21      Page 1 of 26




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

     In re:                                                       Chapter 11
     BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                          Debtors.

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON AUGUST 25, 2021, AT 10:00 A.M. (ET)


          AT THE DIRECTION OF THE COURT, THIS HEARING IS CANCELLED



ADJOURNED MATTERS

1.        Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement and the
          Form and Manner of Notice, (II) Approving Plan Solicitation and Voting Procedures, (III)
          Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of Confirmation
          Notices, (V) Establishing Certain Deadlines in Connection with Approval of the Disclosure
          Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 2295, filed
          3/2/21).

          Objection Deadline: May 6, 2021, at 4:00 p.m. (ET); extended to May 10, 2021, at 4:00
          p.m. (ET) for the Tort Claimants’ Committee (the “TCC”), Coalition of Abused Scouts for
          Justice (the “Coalition”) the Future Claimants’ Representative (“FCR”), the Unsecured
          Creditors’ Committee (the “UCC”), the Girl Scouts of America, USA, Liberty Mutual
          Insurance Company, Allianz Insurers, Clarendon, Zurich, and AIG; extended to May 10,
          2021, at 5:15 p.m. (ET) for the U.S. Trustee; extended to May 12, 2021, for Century
          Indemnity Company.

          Supplemental Objection Deadline: August 16, 2021 at 4:00 p.m. (ET); extended to August
          17, 2021, at 12:00 p.m. (ET) for all Insurers; extended to August 17, 2021, at 4:00 p.m.
          (ET) for the United Methodist Ad Hoc Committee and the Roman Catholic Ad Hoc
          Committee.

          Responses Received:



1
      The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
      The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
     Case 20-10343-LSS      Doc 6106      Filed 08/23/21    Page 2 of 26




a)    Century and Hartford’s Statement Regarding the Recently-Filed Plan of
      Organization and Pending Rule 2004 Motions [DKT. Nos. 1972, 1974] (D.I. 2316,
      filed 3/4/21);

b)    Objection of Abuse Claimant 242 to the Disclosure Statement and Plan (D.I. 2386,
      filed 3/16/21);

c)    Letter Regarding Sexual Abuse Claim Research (D.I. 2398, filed 3/17/21);

d)    Objection of Various Claimants as to the Adequacy of Debtors’ Disclosure
      Statement in Support of Amended Chapter 11 Plan of Reorganization (D.I. 2449,
      filed 3/24/21);

e)    Letter Regarding Objections to Joinder/Notice of Related Cases (D.I. 2470, filed
      3/29/21);

f)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
      Amended Chapter 11 Plan of Reorganization and Joinder (D.I. 2497, filed 3/31/21);

g)    Letter Regarding Pro Se Complainant’s Motion in Support of the Tort Claimants’
      Committee’s Case Status Report (D.I. 2533, filed 4/5/21);

h)    Request for the BSA to Add Money Amounts in the Disclosure Statement Before
      Its Approved (D.I. 2576, filed 4/12/21);

i)    Objection to the Adequacy of Disclosure Statement in Support of Amended Chapter
      11 Plan of Reorganization (D.I. 2585, filed 4/13/21);

j)    Objection to the Adequacy of Disclosure Statement in Support of Amended Chapter
      11 Plan of Reorganization (D.I. 2586, filed 4/13/21);

k)    Letter Regarding Disclosure Statement Hearing (D.I. 2625, filed 4/16/21);

l)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
      Amended Chapter 11 Plan of Reorganization (D.I. 2642, filed 4/20/21);

m)    [SEALED] Objection to Disclosure Statement (D.I. 2666, filed 4/22/21);

n)    [REDACTED] Objection to Disclosure Statement (D.I. 2667, filed 4/22/21);

o)    [SEALED] Letter Regarding Abuse (D.I. 2669, filed 4/22/21);

p)    [REDACTED] Letter Regarding Abuse (D.I. 2670, filed 4/22/21);

q)    [SEALED] Objection to Disclosure Statement (D.I. 2692, filed 4/26/21);

r)    [REDACTED] Objection to Disclosure Statement (D.I. 2693, filed 4/26/21);



                                      2
      Case 20-10343-LSS      Doc 6106      Filed 08/23/21    Page 3 of 26




s)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization an Joinder of the Objection of the Tort
       Claimants’ Committee (D.I. 2739, filed 4/30/21);

t)     Objection to the Adequacy of Debtors’ Second Disclosure Statement in Support of
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 2741, filed 4/30/21);

u)     Objection to the Adequacy of Debtors’ Second Disclosure Statement in Support of
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’’ Committee (D.I. 2845, filed 5/4/21);

v)     Objection to the Adequacy of Debtors’ Second Disclosure Statement in Support of
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 2902, filed 5/4/21);

w)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimant’s Committee (D.I. 2959, filed 5/4/21);

x)     Objection of Edward Marcelino, George Burgos, William F. Tompkins III, and
       Richard G. Dunn to the Debtors’ Amended Disclosure Statement and Joinder in the
       Objection of the Committee of Unsecured Creditors, the Objection of the
       Committee of Tort Claimants, and Other Objections (D.I. 2960, filed 5/4/21);

y)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of The
       Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection
       of the Tort Claimants’ Committee (D.I. 3150, filed 5/5/21);

z)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of The
       Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection
       of the Tort Claimants’ Committee (D.I. 3151, filed 5/5/21);

aa)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of The
       Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection
       of the Tort Claimants’ Committee (D.I. 3153, filed 5/5/21);

bb)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3154, filed 5/5/21);

cc)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3155, filed 5/5/21);

dd)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3156, filed 5/5/21);

                                       3
      Case 20-10343-LSS       Doc 6106     Filed 08/23/21     Page 4 of 26




ee)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3157, filed 5/5/21);

ff)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3158, filed 5/5/21);

gg)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3159, filed 5/5/21);

hh)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3160, filed 5/5/21);

ii)    Objection of Certain Claimant to the Adequacy of Debtors’ Disclosure Statement
       in Support of Second Amended Chapter 11 Plan of Reorganization and Joinder of
       Objection of Tort Claimants’ Committee (D.I. 3162, filed 5/6/21);

jj)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3163, filed 5/6/21);

kk)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3164, filed 5/6/21);

ll)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3165, filed 5/6/21);

mm)    Objection of Claimant SA-105992, SA-71204 to the Adequacy of Debtors’
       Disclosure Statement in Support of Second Amended Chapter 11 plan of
       Reorganization and Joinder to the Objection of the Tort Claimants’ Committee (D.I.
       3167, filed 5/6/21);

nn)    Objection of Abuse Claimants to the Adequacy of Debtors’ Disclosure Statement
       in Support of Second Amended Chapter 11 Plan of Reorganization and Joinder of
       the Objection of the Tort Claimants’ Committee (D.I. 3175, filed 5/6/21);

oo)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3176, filed 5/6/21);

pp)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
       Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
       Tort Claimants’ Committee (D.I. 3177, filed 5/6/21);

                                       4
       Case 20-10343-LSS       Doc 6106      Filed 08/23/21     Page 5 of 26




qq)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3178, filed 5/6/21);

rr)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3181, filed 5/6/21);

ss)     Herman Law Claimants’ Joinder in the Objection of the Tort Claimants’ Committee
        and Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
        Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
        (D.I. 3182, filed 5/6/21);

tt)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3183, filed 5/6/21);

uu)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3193, filed 5/6/21);

vv)     Merson Law, PLLC Claimants’ Objection to the Adequacy of Debtors’ Disclosure
        Statement in Support of Second Amended Chapter 11 Plan of Reorganization and
        Joinder of the Objection of the Tort Claimants’ Committee (D.I. 3194, filed 5/6/21);

ww)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3198, filed 5/6/21);

xx)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3205, filed 5/6/21);

yy)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3207, filed 5/6/21);

zz)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3211, filed 5/6/21);

aaa)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3214, filed 5/6/21);

bbb)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3219, filed 5/6/21);

                                         5
       Case 20-10343-LSS      Doc 6106     Filed 08/23/21    Page 6 of 26




ccc)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3222, filed 5/6/21);

ddd)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3225, filed 5/6/21);

eee)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3226, filed 5/6/21);

fff)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3231, filed 5/6/21);

ggg)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3236, filed 5/6/21);

hhh)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3243, filed 5/6/21);

iii)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3247, filed 5/6/21);

jjj)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3249, filed 5/6/21);

kkk)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3251, filed 5/6/21);

lll)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3252, filed 5/6/21);

mmm) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
     Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
     Tort Claimants’ Committee (D.I. 3253, filed 5/6/21);

nnn)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3254, filed 5/6//21);


                                       6
       Case 20-10343-LSS       Doc 6106      Filed 08/23/21     Page 7 of 26




ooo)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3255, filed 5/6/21);

ppp)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3256, filed 5/6/21);

qqq)    Claimant Paul Baumann’s Objection to the Adequacy of Debtors’ Disclosure
        Statement in Support of Second Amended Chapter 11 Plan of Reorganization and
        Joinder of the Objection of the Tort Claimants’ Committee (D.I. 3257, filed 5/6/21);

rrr)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3258, filed 5/6/21);

sss)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3260, filed 5/6/21);

ttt)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3261, filed 5/6/21);

uuu)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee (D.I. 3262, filed 5/6/21);

vvv)    [REDACTED] Objection of the Church of Jesus Christ of Latter-Day Saints, a Utah
        Corporation Sole, to Debtors’ Motion for Entry of an Order (I) Approving the
        Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan
        Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)
        Approving Form, Manner and Scope of Confirmation Notices, (V) Establishing
        Certain Deadlines in Connection with Approval of the Disclosure Statement and
        Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 3263, filed
        5/6/21);

www) Ronald Hernandez Hunter’s Objection to the Adequacy of Debtors Disclosure
     Statement in Support of Second Amended Chapter 11 Plan of Reorganization and
     Joinder of the Objection of the Tort Claimants’ Committee (D.I. 3264, filed 5/6/21);

xxx)    PCVA Claimants’ Objection to the Adequacy of Debtors’ Disclosure Statement in
        Support of Amended Chapter 11 Plan of Reorganization (D.I. 3265, filed 5/6/21);

yyy)    [SEALED] Objection of the Church of Jesus Christ of Latter-Day Saints, a Utah
        Corporation Sole, to Debtors’ Motion for Entry of an Order (I) Approving the
        Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan
        Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)

                                         7
        Case 20-10343-LSS      Doc 6106     Filed 08/23/21    Page 8 of 26




         Approving Form, Manner and Scope of Confirmation Notices, (V) Establishing
         Certain Deadlines in Connection with Approval of the Disclosure Statement and
         Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 3266, filed
         5/6/21);

zzz)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
         Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
         Tort Claimants’ Committee (D.I. 3267, filed 5/6/21);

aaaa) Objection to the Debtors’ Disclosure Statement for the Second Amended Chapter
      11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC and
      Joinder in the Objection of the Tort Claimants’ Committee (D.I. 3268, filed 5/6/21);

bbbb) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
      Amended Chapter 11 Plan of Reorganization and Joinder (D.I. 3269, filed 5/6/21);

cccc) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
      Amended Chapter 11 Plan of Reorganization (D.I. 3270, filed 5/6/21);

dddd) Great American’s Objection to Debtors’ Disclosure Statement for Second
      Amended Chapter 11 Plan of Reorganization and Joinder (D.I. 3271, filed 5/6/21);

eeee) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
      Amended Chapter 11 Plan of Reorganization (D.I. 3272, filed 5/6/21);

ffff)    Objection of the United Methodist Ad Hoc Committee to the Disclosure Statement
         for the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of
         America and Delaware BSA, LLC (D.I. 3273, filed 5/6/21);

gggg) Joinder by AWKO’s Claimants to the Objection to the Adequacy of the Debtors’
      Disclosure Statement by the Tort Claimants’ Committee (D.I. 3274, filed 5/6/21);

hhhh) Objection of Gibbs Law Group LLP on Behalf of Claimants L.S. (Claim No. SA-
      71855), K.P. (Claim No. SA-66172), and E.K. (Claim No. SA-78274) to the
      Adequacy of Debtors’ Disclosure Statement in Support of Second Amended
      Chapter 11 Plan of Reorganization and Joinder of the Objection of the Tort
      Claimants’ Committee (D.I. 3275, filed 5/6/21);

iiii)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
         Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
         Tort Claimants’ Committee (D.I. 3276, filed 5/6/21);

jjjj)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
         Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
         Tort Claimants’ Committee (D.I. 3277, filed 5/6/21);

kkkk) Joinder by Travelers Casualty and Surety Company, Inc. (FKA AETNA Casualty
      & Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance

                                        8
          Case 20-10343-LSS      Doc 6106     Filed 08/23/21    Page 9 of 26




           Company to Great American’s Objection to Debtors’ Disclosure Statement for
           Second Amended Chapter 11 Plan of Reorganization and Joinder (D.I. 3278, filed
           5/6/21);

  llll)    Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
           Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
           Tort Claimants’ Committee (D.I. 3279, filed 5/6/21);

mmmm) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
      Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
      Tort Claimants’ Committee (D.I. 3281, filed 5/6/21);

  nnnn) Objection to the Adequacy of Debtors’ Disclosure Statement in Support of Second
        Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the
        Tort Claimants’ Committee and of Claimant 45448 (D.I. 3282, filed 5/6/21);

  oooo) Objection to Debtors’ Disclosure Statement: Eight Questions (D.I. 3284, filed
        5/6/21);

  pppp) Argonaut Insurance Company’s Objection to Debtors’ Disclosure Statement for
        Second Amended Chapter 11 Plan or Reorganization and Joinder (D.I. 3285, filed
        5/6/21);

  qqqq) Amended Objection to the Adequacy of Debtors’ Disclosure Statement in Support
        of Second Amended Chapter 11 Plan of Reorganization and Joinder of the
        Objection of the Tort Claimants’ Committee (D.I. 3309, filed 5/7/21);

  rrrr)    Objection to the to the Adequacy of Debtors’ Disclosure Statement in Support of
           Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection
           of the Tort Claimants’ Committee (D.I. 3424, filed 5/10/21);

  ssss)    Zurich Insurers’ Objections to the Disclosure Statement for Debtors’ Second
           Amended Plan (D.I. 3478, filed 5/10/21);

  tttt)    The AIG Companies’ Objection to Motion for Approval of Debtors’ Disclosure
           Statement (D.I. 3523, filed 5/10/21);

  uuuu) Objection of the Tort Claimants’ Committee to Debtors’ Motion for Entry of an
        Order (I) Approving the Disclosure Statement and the Form and Manner of Notice,
        (II) Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of
        Ballots, (IV) Approving Form, Manner and Scope of Confirmation Notices, (V)
        Establishing Certain Deadlines in Connection with Approval of the Disclosure
        Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.I.
        3526, filed 5/10/21);

  vvvv) The Allianz Insurers’ (I) Objection to the Debtors’ Disclosure Statement for Their
        Second Amended Chapter 11 Plan of Reorganization and (II) Limited Joinder ot
        Certain Objections (D.I. 3549, filed 5/10/21);

                                          9
     Case 20-10343-LSS        Doc 6106       Filed 08/23/21   Page 10 of 26




wwww) Joinder of Clarendon National Insurance Company, as Successor by Merger to
      Clarendon American Insurance Company, in Certain Insurers’ Objection to the
      Proposed Disclosure Statement for Debtors’ Second Amended Plan and Debtors’
      Proposed Confirmation Schedule (D.I. 3558, filed 5/10/21);

 xxxx) Objection of the Future Claimants’ Representative to (A) Disclosure Statement for
       the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
       and Delaware BSA, LLC and (B) Debtors’ Motion for Entry of an Order (I)
       Approving the Disclosure Statement and the Form and Manner of Notice, (II)
       Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of
       Ballots, (IV) Approving Form, Manner, and Scope of Confirmation Notices, (V)
       Establishing Certain Deadlines in Connection with Approval of the Disclosure
       Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.I.
       3565, filed 5/10/21);

 yyyy) Objection of the Coalition of Abused Scouts for Justice to Debtors’ Motion for
       Entry of an Order (I) Approving the Disclosure Statement and the Form and Manner
       of Notice, (II) Approving Plan Solicitation and Voting Procedures, (III) Approving
       Forms of Ballots, (IV) Approving Form, Manner and Scope of Confirmation
       Notices, (V) Establishing Certain Deadlines in Connection with Approval of the
       Disclosure Statement and Confirmation of the Plan, (VI) Granting Related Relief
       [D.I. 2295] (D.I. 3569, filed 5/10/21);

 zzzz) Objection of Liberty Mutual Insurance Company to the Disclosure Statement for
       the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
       and Delaware BSA, LLC (D.I. 3578, filed 5/10/21);

 aaaaa) Girl Scouts of the United States of America’s Objection to Debtors’ Disclosure
        Statement for the Second Amended Chapter 11 Plan of Reorganization for Boy
        Scouts of America and Delaware BSA, LLC (D.I. 3579, filed 5/10/21);

 bbbbb) United States Trustee’s Objection to Debtors’ Motion for Entry of an Order (I)
        Approving the Disclosure Statement and the Form and Manner of Notice, (II)
        Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of
        Ballots, (IV) Approving Form, Manner, and Scope of Confirmation Notices (V)
        Establishing Certain Deadlines in Connection with Approval of the Disclosure
        Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.E.
        2295) (D.I. 3581, filed 5/10/21);

 ccccc) Joinder of Continental Insurance Company to Certain Insurers’ Objections to the
        Adequacy of the Disclosure Statement (D.I. 3582, filed 5/10/21);

 ddddd) Objection of Certain Claimant as to the Adequacy of Debtors’ Disclosure Statement
        in Support of Amended Chapter 11 Plan of Reorganization (D.I. 2500, filed 4/1/21);

 eeeee) Objection to the Adequacy of Debtors’ Disclosure statement in Support of
        Amended Chapter 11 Plan of Reorganization (D.I. 2580, filed 41321);


                                        10
            Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 11 of 26




   fffff)     Joinder of General Star Indemnity Company to the Allianz Insurers’ (I) Objection
              to the Debtors’ Disclosure Statement for Their Second Amended Chapter 11 Plan
              of Reorganization and (II) Limited Joinder to Certain Objections (D.I. 3740, filed
              5/12/21);

   ggggg) Joinder to Objection of the Church of Jesus Christ of Latter-Day Saints, A Utah
          Corporation Sole, to Debtors’ Motion for Entry of an Order (I) Approving the
          Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan
          Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)
          Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing
          Certain Deadlines in Connection with Approval of the Disclosure Statement and
          Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 3853, filed
          5/12/21);

   hhhhh) Century Indemnity Company’s Objections to the Debtors’ Disclosure Statement for
          the Second Amended Chapter 11 Plan of Reorganization (D.I. 3856, filed 5/12/21);

   iiiii)     Century Indemnity Company’s Objections to the Debtors’ Solicitation Procedures
              and Form of Ballots (D.I. 3857, filed 5/12/21);

   jjjjj)     Notice of Filing of Exhibit A to Objection to the Adequacy of Debtors’ Disclosure
              Statement in Support of Second Amended Chapter 11 Plan of Reorganization and
              Joinder of the Objection of the Tort Claimants’ Committee (D.I. 3949, filed
              5/14/21);

 kkkkk)       Joinder of Arrowood Indemnity Company to Century Indemnity Company’s
              Objections to the Debtors’ Disclosure Statement for the Second Amended Chapter
              11 Plan of Reorganization (D.I. 4065, filed 5/14/21);

   lllll)     Joinder of the Roman Catholic Archbishop of Los Angeles, a Corporation Sole, and
              Its Related BSA-Chartered Organizations to the Disclosure Statement Objection of
              the Church of Jesus Christ of Latter-Day Saints, a Utah Corporation Sole ([D.I.
              3263] (D.I. 4092, filed 5/14/21);

mmmmm)        [SEALED] Objection to the Debtors’ Disclosure Statement for the Second
              Amended Chapter 11 Plan of Reorganization (D.I. 4152, filed 5/17/21);

  nnnnn) Objection to the Adequacy of Debtors’ Disclosure Statement in Debtors’ Second
         Amended Chapter 11 Plan of Reorganization (D.I. 4154, filed 5/17/21);

  ooooo) Joinder of the Official Committee of Unsecured Creditors for the Archbishop of
         Agaña (Bankr. D. Guam 19-00010) to the Objection Tort Claimants’ Committee
         (D.I. 4321, filed 5/17/21);

  ppppp) Joinder of Arrowood Indemnity Company to Zurich Insurers’ Objections to the
         Disclosure Statement for Debtors’ Second Amended Plan (D.I. 5208, filed 6/2/21);



                                              11
          Case 20-10343-LSS      Doc 6106       Filed 08/23/21   Page 12 of 26




 qqqqq) Century’s Supplemental Objection to the Disclosure Statement and Solicitation
        Procedures (D.I. 5214, filed 6/3/21);

 rrrrr)     Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
            Amended Chapter 11 Plan of Reorganization (D.I. 5366, filed 6/17/21);

 sssss)     Objection of the Official Committee of Unsecured Creditors for the Archbishop of
            Agaña (Bankr. D. Guam 19-00010) to Amended Disclosure Statement for the
            Fourth Amended Chapter 11 Plan of Reorganization for Boys Scouts of America
            and Delaware, LLC (D.I. 5842, filed 8/2/21);

 ttttt)     Sullivan Papain Block McGrath Coffinas & Cannavo, P.C. Claimant’s Objection
            to the Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter
            11 Plan of Reorganization and Objection to the Debtors’ Revised Proposed
            Solicitation Procedures Order (D.I. 6016, filed 8/16/21);

 uuuuu) Evanston Insurance Company’s Objection to Amended Disclosure Statement for
        the Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
        and Delaware BSA, LLC (D.I. 6038, filed 8/16/21); and

 vvvvv) Searcy Denney Scarola Barnhart & Shipley, P.A. Claimants’ Objection to the
        Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter 11
        Plan of Reorganization and Objection to the Debtors’ Revised Proposed
        Solicitation Procedures Order (D.I. 6040, filed 8/16/21);

wwwww) The Roman Catholic and United Methodist Ad Hoc Committees' Objection to the
       Debtors' Amended Disclosure Statement for Their Fourth Amended Chapter 11
       Plan of Reorganization (D.I. 6067, filed 8/17/21);

xxxxx)      Joinder of Archbishop of Agaña, a Corporation Sole to the Roma Catholic and
            United Methodist Ad Hoc Committees’ Objection to the Debtors’ Amended
            Disclosure Statement for Their Fourth Amended Chapter 11 Plan of Reorganization
            (D.I. 6070, filed 8/17/21);

yyyyy)      Joinder of the Diocese of Buffalo, N.Y., to the Roman Catholic and United
            Methodist Ad Hoc Committees’ Objection to the Debtors’ Amended Disclosure
            Statement for Their Fourth Amended Chapter 11 Plan of Reorganization (D.I. 6071,
            filed 8/17/21);

zzzzz)      Joinder of the Roman Catholic Diocese of Ogdensburg, New York to the Roman
            Catholic and United Methodist Ad Hoc Committees’ Objection to the Debtors’
            Amended Disclosure Statement for Their Fourth Amended Chapter 11 Plan of
            Reorganization (D.I. 6072, filed 8/17/21);

aaaaaa)     Joinder of the Diocese of Rochester to the Roman Catholic and United Methodist
            Ad Hoc Committees’ Objection to the Debtors’ Amended Disclosure Statement for
            Their Fourth Amended Chapter 11 Plan of Reorganization (D.I. 6073, filed
            8/17/21);

                                           12
          Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 13 of 26




bbbbbb)     Joinder of the Roman Catholic Diocese of Syracuse, New York to the Roman
            Catholic and United Methodist Ad Hoc Committees’ Objection to the Debtors’
            Amended Disclosure Statement for Their Fourth Amended Chapter 11 Plan of
            Reorganization (D.I. 6074, filed 8/17/21); and

cccccc)     Joinder of the Norwich Roman Catholic Diocesan Corporation to the Roman
            Catholic and United Methodist Ad Hoc Committees’ Objection to the Debtors’
            Amended Disclosure Statement for Their Fourth Amended Chapter 11 Plan of
            Reorganization (D.I. 6075, filed 8/17/21).

   Supplemental Responses Received:

   a)       Supplement to Objection to the Adequacy of Debtors’ Disclosure Statement in
            Support of Second Amended Chapter 11 Plan of Reorganization: Letter to the Court
            from Survivor Claimant #29655 (D.I. 5171, filed 6/1/21);

   b)       Bonina & Bonina P.C. Claimants’ Supplemental Objection to the Adequacy of
            Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
            Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
            Procedures Order (D.I. 5955, filed 8/10/21);

   c)       PCVA Claimants’ Supplemental Objection to the Adequacy of Debtors’ Disclosure
            Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
            to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 5964, filed
            8/11/21);

   d)       Chiacchia & Fleming, LLP Claimants’ Supplemental Objection to the Adequacy of
            Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
            Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
            Procedures Order (D.I. 5965, filed 8/11/21);

   e)       James, Vernon & Weeks, P.A. Claimants’ Supplemental Objection to the Adequacy
            of Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
            Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
            Procedures Order (D.I. 5966, filed 8/11/21);

   f)       Alonso Krangle’s Claimants’ Supplemental Objection to the Adequacy of Debtors’
            Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
            and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
            5967, filed 8/11/21);

   g)       Winer Claimants’ Supplemental Objection to the Adequacy of Debtors’ Disclosure
            Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
            to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 5968, filed
            8/11/21);

   h)       Massey Law Firm Claimants’ Supplemental Objection to the Adequacy of Debtors’
            Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization

                                            13
     Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 14 of 26




       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       5971, filed 8/11/21);

i)     Law Office AMD Claimants’ Supplemental Objection to the Adequacy of Debtor’s
       Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       5978, filed 8/11/21);

j)     Oaks Law Firm Claimants’ Supplemental Objection to the Adequacy of Debtor’s
       Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       5982, filed 8/12/21);

k)     KJS Claimants’ Supplemental Objection to the Adequacy of Debtors’ Disclosure
       Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
       to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 5989, filed
       8/13/21);

l)     Nettles | Morris’ Claimants’ Supplemental Objection to the Adequacy of Debtors’
       Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       5990, filed 8/13/21);

m)     Spagnoletti Law Firm Claimants’ Supplemental Objection to the Adequacy of
       Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
       Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
       Procedures Order (D.I. 5991, filed 8/13/21);

n)     VZO Claimant’s Supplemental Objection to the Adequacy of Debtors’ Disclosure
       Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
       to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 5992, filed
       8/13/21);

o)     Jacobs & Crumplar and the Neuberger Firm Claimants’ Supplemental Objection to
       the Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter
       11 Plan of Reorganization and Objection to the Debtors’ Revised Proposed
       Solicitation Procedures Order (D.I. 6002, filed 8/13/21);

p)     Gair, Gair, Conason et al Claimants’ Supplemental Objection to the Adequacy of
       Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
       Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
       Procedures Order (D.I. 6003, filed 8/13/21);

q)     Joinder to Objection to the Adequacy of Debtors’ Disclosure Statement in Support
       of Amended Chapter 11 Plan of Reorganization and Objection to the Debtors’
       Revised Proposed Solicitation Procedure Order (D.I. 6004, filed 8/16/21);



                                       14
     Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 15 of 26




r)     N&M Claimant’s Supplemental Objection to the Adequacy of Debtors’ Disclosure
       Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
       to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 6005, filed
       8/16/21);

s)     Ready Law Firm Claimants’ Supplemental Objection to the Adequacy of Debtors’
       Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       6006, filed 8/16/21);

t)     Green & Gillispie Claimants’ Supplemental Objection to the Adequacy of Debtors’
       Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
       and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
       6007, filed 8/16/21);

u)     Joinder by AWKO’s Claimants to PCVA’S Supplemental Objection to the
       Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter 11
       Plan of Reorganization and Objection to the Debtors’ Revised Proposed
       Solicitation Procedures Order (D.I. 6008, filed 8/16/21);

v)     Supplemental Objection of the Church of Jesus Christ of Latter-Day Saints, a Utah
       Corporation Sole, to Debtors Motion for Entry of an Order (I) Approving the
       Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan
       Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)
       Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing
       Certain Deadlines in Connection with Approval of the Disclosure Statement and
       Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 6009, filed
       8/16/21);

w)     LSR Claimants’ Supplemental Objection to the Adequacy of Debtors’ Disclosure
       Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
       to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 6010, filed
       8/16/21);

x)     Joinder and Reservation of Rights of The Episcopal Church to Supplemental
       Objection of The Church of Jesus Christ of Latter-Day Saints, a Utah Corporation
       Sole, to Debtors Motion for Entry of an Order (I) Approving Disclosure Statement
       and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
       Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and
       Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection
       With Approval of Disclosure Statement and Confirmation of the Plan, and (VI)
       Granting Related Relief (D.I. 6014, filed 8/16/21);

y)     Supplemental Objection of Claimant SA-105992, SA-71204 to the Adequacy of
       Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
       Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
       Procedures Order (D.I. 6015, filed 8/16/21);

                                       15
      Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 16 of 26




z)      Perdue & Kidd Claimants’ Supplemental Objection to the Adequacy of Debtors’
        Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
        and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
        6017, filed 8/16/21);

aa)     Gordon & Partners’ Claimants’ Supplemental Objection to the Adequacy of
        Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
        Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
        Procedures Order (D.I. 6018, filed 8/16/21);

bb)     Betti & Associates Claimants’ Supplemental Objection to the Adequacy of
        Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
        Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
        Procedures Order (D.I. 6024, filed 8/16/21);

cc)     [SEALED] Supplemental Objection of Abuse Claimant 242 to the Disclosure
        Statement and Plan (D.I. 6026, filed 8/16/21);

dd)     [REDACTED] Supplemental Objection of Abuse Claimant 242 to the Disclosure
        Statement and Plan (D.I. 6027, filed 8/16/21);

ee)     Anderson & Cummings, L.L.P. Claimants’ Supplemental Objection to the
        Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter 11
        Plan of Reorganization and Objection to the Debtors’ Revised Proposed
        Solicitation Procedures Order (D.I. 6028, filed 8/16/21);

ff)     Cannata & Associates Claimants’ Supplemental Objection to the Adequacy of
        Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
        Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
        Procedures Order (D.I. 6029, filed 8/16/21);

gg)     Dumas & Vaughn Claimants’ Supplemental Objection to the Adequacy of Debtors’
        Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization
        and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
        6030, filed 8/16/21);

hh)     The Zalkin Law Firm Claimants’ Supplemental Objection to the Adequacy of
        Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
        Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
        Procedures Order (D.I. 6031, filed 8/16/21);

ii)     Herman Law Claimants’ Supplemental Objection to the Adequacy of Debtors’
        Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan of
        Reorganization (D.I. 6032, filed 8/16/21);

jj)     Ronald Hernandez Hunter’s Supplemental Objection to the Adequacy of Debtors’
        Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization


                                        16
      Case 20-10343-LSS       Doc 6106       Filed 08/23/21    Page 17 of 26




        and Objection to the Debtors’ Revised Proposed Solicitation Procedures Order (D.I.
        6033, filed 8/16/21);

kk)     Joinder to Objection to the Adequacy of Debtors’ Disclosure Statement in Support
        of Amended Chapter 11 Plan of Reorganization and Objection to the Debtors’
        Revised Proposed Solicitation Procedures Order (D.I. 6034, filed 8/16/21);

ll)     Claimant 23060’s Supplemental Objection to Debtor’s Disclosure Statement in
        Support of Amended Chapter 11 Plan of Reorganization and Objection to the
        Debtors’ Revised Proposed Solicitation Procedures Order (D.I. 6036, filed
        8/16/21);

mm)     Oshan & Associates PC’s Claimants’ Supplemental Objection to the Adequacy of
        Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
        Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
        Procedures Order (D.I. 6037, filed 8/16/21);

nn)     Lujan Claimants’ Supplemental Objection to the Adequacy of Debtors Disclosure
        Statement in Support of Amended Chapter 11 Plan of Reorganization; Joinder in
        PCVA Claimants’ Supplemental Objection to the Adequacy of Debtors Disclosure
        Statement in Support of Amended Chapter 11 Plan of Reorganization and Objection
        to the Debtors Revised Proposed Solicitation Procedures Order (D.I. 6039, filed
        8/16/21);

oo)     Searcy Denney Scarola Barnhart & Shipley, P.A. Claimants’ Objection to the
        Adequacy of Debtors’ Disclosure Statement in Support of Amended Chapter 11
        Plan of Reorganization and Objection to the Debtors’ Revised Proposed
        Solicitation Procedures Order (D.I. 6040, filed 8/16/21);

pp)     Knights of Columbus’ Supplemental Objection to the Adequacy of Debtor’s
        Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan of
        Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I. 6041,
        filed 8/16/21);

qq)     Supplemental Objection of Claimant SA-35 to the Debtors’ Amended Disclosure
        Statement for the Fourth Amended Chapter 11 Plan of Reorganization for Boy
        Scouts of America and Delaware BSA, LLC and Joinder in Objections to the Notice
        of Filing of Revised Proposed Solicitation Procedures Order (D.I 6042, filed
        8/16/21);

rr)     Objection to the Adequacy of Amended Disclosure Statement for Debtors’ Fourth
        Amended Chapter 11 Plan of Reorganization (D.I. 6043, filed 8/16/21);

ss)     Joinder of (I) The Roman Catholic Archbishop of Los Angeles, a Corporation Sole,
        and its Related BSA-Chartered Organizations and (II) The Roman Catholic Diocese
        of Brooklyn, New York to the Supplemental Disclosure Statement Objection of the
        Church of Jesus Christ of Latter-Day Saints [D.I. 6009] (D.I. 6044, filed 8/16/21);


                                        17
       Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 18 of 26




tt)      Beasley Allen Law Firm Claimants’ Supplemental Objection to the Adequacy of
         Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
         Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
         Procedures Order (D.I. 6046, filed 8/16/21);

uu)      Siegle & Sims L.L.P. Claimants’ Supplemental Objection to the Adequacy of
         Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of
         Reorganization and Objection to the Debtors’ Revised Proposed Solicitation
         Procedures Order (D.I. 6047, filed 8/16/21);

vv)      Certain Insurers’ Supplemental Objection to Motion for Approval of Debtors’
         Disclosure Statement (D.I. 6052, filed 8/17/21);

ww)      Joinder of Arch Insurance Company to Certain Insurers’ Objections to Debtors’
         Disclosure Statement (D.I. 6053, filed 8/17/21);

xx)      The Allianz Insurers’ Joinder to the Certain Insurers’ Supplemental Objection to
         Motion for Approval of Debtors’ Disclosure Statement (D.I. 6055, filed 8/17/21);

yy)      Certain Excess Insurers’ Supplemental Objection to Debtors’ Disclosure Statement
         for Fourth Amended Chapter 11 Plan of Reorganization and Joinder (D.I. 6056,
         filed 8/17/21);

zz)      Joinder and Supplemental Objection of Liberty Mutual Insurance Company to the
         Disclosure Statement for the Fourth Amended Chapter 11 Plan of Reorganization
         for Boy Scouts of America and Delaware BSA, LLC (D.I. 6057, filed 8/17/21);

aaa)     Hartford’s Objection to Amended Disclosure Statement for the Fourth Amended
         Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA,
         LLC [D.I. 5485] (D.I. 6058, filed 8/17/21);

bbb)     Certain Insurers’ Superseding Objections to the Disclosure Statement for the
         Debtors’ Fourth Amended Plan (D.I. 6062, filed 8/17/21);

ccc)     [SEALED] Century’s Objections to the Debtors’ Disclosure Statement for the
         Fourth Amended Plan, Solicitation Procedures and Form of Ballots (D.I. 6065, filed
         8/17/21);

ddd)     [SEALED] Declaration of Daniel Shamah in Support of Century’s Objections to
         the Debtors’ Disclosure Statement, Solicitation Procedures and Form of Ballots
         (D.I. 6066, filed 8/17/21); and

eee)     [REDACTED] Century’s Objections to the Debtors’ Disclosure Statement for the
         Fourth Amended Plan, Solicitation Procedures and Form of Ballots (D.I. 6083, filed
         8/18/21).




                                         18
            Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 19 of 26




Related Pleadings:

       a)     Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
              Delaware BSA, LLC (D.I. 2293, Filed 3/1/21);

       b)     Disclosure Statement for the Amended Chapter 11 Plan of Reorganization for Boy
              Scouts of America and Delaware BSA, LLC (D.I. 2294, Filed 3/1/21);

       c)     Notice of Status Conference (D.I. 2448, filed 3/24/21);

       d)     Amended Notice of Hearing to Consider Approval of Disclosure Statement and
              Solicitation Procedures for the Second Amended Chapter 11 Plan of
              Reorganization for Boys Scouts of America and Delaware BSA, LLC (D.I. 2591,
              filed 4/13/21);

       e)     Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
              and Delaware BSA, LLC (D.I. 2592, filed 4/13/21);

       f)     Amended Disclosure Statement for the Second Amended Chapter 11 Plan of
              Reorganization for Boy Scouts of America and Delaware BSA, LLC(D.I. 2594,
              filed 4/14/21);

       g)     Notice of Filing of Redlines of Plan and Disclosure Statement, Trust Distribution
              Procedures, and Settlement Trust Agreement (D.I. 2595, filed 4/14/21);

       h)     Notice of Revised Solicitation Procedures Order (D.I. 2726, filed 4/29/21);

       i)     Notice of Witness Information in Connection with Matters Going Forward for May
              19, 2021 Hearing (D.I. 4093, filed 5/14/21);

       j)     Statement of the Ad Hoc Committee of Local Councils in Support of Amended
              Disclosure Statement for the Second Amended Chapter 11 Plan of Reorganization
              for Boy Scouts of America and Delaware BSA, LLC (D.I. 4103, filed 5/16/21);

       k)     Debtors’ Omnibus Reply in Support of Debtors’ Motion for Entry of an Order (I)
              Approving the Disclosure Statement and the Form and Manner of Notice, (II)
              Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of
              Ballots, (IV) Approving the Form, Manner, and Scope of Confirmation Notices,
              (V) Establishing Certain Deadlines in Connection with Approval of the Disclosure
              Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.I.
              4105, filed 5/16/21);

       l)     Proposed Amendments to Second Amended Chapter 11 Plan of Reorganization for
              Boy Scouts of America and Delaware BSA, LLC (D.I. 4107, filed 5/16/21);

       m)     Proposed Amendments to Disclosure Statement for the Second Amended Chapter
              11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
              (D.I. 4108, filed 5/16/21);

                                              19
      Case 20-10343-LSS       Doc 6106       Filed 08/23/21   Page 20 of 26




n)      Notice of Filing of Redlines of Proposed Amendments to Plan and Disclosure
        Statement (D.I. 4109, filed 5/16/21);

o)      Notice of Filing of Revised Proposed Solicitation Procedures Order (D.I. 4112,
        filed 5/16/21);

p)      Third Mediators’ Report (D.I. 5219, filed 6/3/21);

q)      Fourth Mediators’ Report (D.I. 5284, filed 6/9/21);

r)      Fifth Mediator’s Report (D.I. 5287, filed 6/10/21);

s)      Third Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
        Delaware BSA, LLC (D.I. 5368, filed 6/18/21);

t)      Proposed Amendments to Disclosure Statement for the Third Amended Chapter 11
        Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I.
        5371, filed 6/18/21);

u)      Notice of Filing of Redlines of Third Amended Plan and Proposed Amendments to
        Disclosure Statement (D.I. 5372, filed 6/18/21);

v)      Amended Notice of Hearing to Consider Approval of Disclosure Statement and
        Solicitation Procedures for The Third Amended Chapter 11 Plan of Reorganization
        for Boy Scouts of America and Delaware BSA, LLC (D.I. 5373, filed 6/18/21);

w)      Second Amended Notice of Hearing to Consider Approval of Disclosure Statement
        and Solicitation Procedures for The Third Amended Chapter 11 Plan of
        Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I. 5463,
        filed 7/1/21);

x)      Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
        and Delaware BSA, LLC (D.I. 5484, filed 7/2/21);

y)      Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan of
        Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I. 5485,
        filed 7/2/21);

z)      Notice of Filing of Redlines of Fourth Amended Plan and Amended Disclosure
        Statement to the Fourth Amended Plan (D.I. 5486, filed 7/2/21);

aa)     Notice of Filing of Revised Proposed Solicitation Procedures Order (D.I. 5488,
        filed 7/2/21);

bb)     Third Amended Notice of Hearing to Consider Approval of Disclosure Statement
        and Solicitation Procedures for The Fourth Amended Chapter 11 Plan of
        Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I. 5527,
        filed 7/7/21);

                                        20
           Case 20-10343-LSS        Doc 6106       Filed 08/23/21   Page 21 of 26




     cc)     Notice of Submission of Proposed Plain English Plan Summary for Abusive
             Survivors (D.I. 5706, filed 7/22/21);

     dd)     Notice of Filing of Exhibit to the Fourth Amended Plan (D.I. 5770, filed 7/26/21);
             and

     ee)     Fourth Amended Notice of Hearing to Consider Approval of Disclosure Statement
             and Solicitation Procedures for The Fourth Amended Chapter 11 Plan of
             Reorganization for Boy Scouts of America and Delaware BSA, LLC (D.I. 5833,
             filed 7/30/21).

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

2.   Debtors’ Motion For Entry of Order (I) Scheduling Certain Dates and Deadlines in
     Connection with Confirmation of the Debtors Plan of Reorganization, (II) Establishing
     Certain Protocols, and (III) Granting Related Relief (D.I. 2618, filed 4/15/21).

     Objection Deadline: May 12, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)      Limited Objection of the AIG Companies to Debtors’ Motion for Entry of an Order
             (I) Scheduling Certain Dates and Deadlines in Connection with Confirmation of the
             Debtors’ Plan of Reorganization, (II) Establishing Certain Procedures and, (III)
             Granting Related Relief (D.I. 3708, filed 5/12/21);

     b)      Zurich Insurers’ Objections to Debtors’ Proposed Confirmation Schedule (D.I.
             3747, filed 5/12/21);

     c)      The Allianz Insurers’ Joinder to the Limited Objection of the AIG Companies to
             Debtors’ Motion for Entry of an Order (I) Scheduling Certain Dates and Deadlines
             in Connection with Confirmation of the Debtors’ Plan of Reorganization, (II)
             Establishing Certain Procedures and, (III) Granting Related Relief (D.I. 3771, filed
             5/12/21);

     d)      Joinder of Clarendon National Insurance Company, as Successor by Merger to
             Clarendon America Insurance Company, In the Limited Objection of the AIG
             Companies to Debtors’ Motion for Entry of an Order (I) Scheduling Certain Dates
             and Deadlines in Connection with Confirmation of the Debtors Plan of
             Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related
             Relief (D.I. 3739, filed 5/12/21);

     e)      Response of Liberty Mutual Insurance Company to the Debtors’ Motion for Entry
             of an Order (I) Scheduling Certain Dates and Deadlines in Connection with
             Confirmation of the Debtors’ Plan of Reorganization, (II) Establishing Certain
             Protocols, and (III) Granting Related Relief and Limited Joinder (D.I. 3794, filed
             5/12/21);


                                              21
     Case 20-10343-LSS       Doc 6106       Filed 08/23/21    Page 22 of 26




f)     Great American’s Objection and Joinder in Objections to Debtors’ Motion for Entry
       of Order (I) Scheduling Certain Dates and Deadlines in Connection with
       Confirmation of the Debtors’ Plan of Reorganization, (II) Establishing Certain
       Protocols, and (III) Granting Related Relief (D.I. 3799, filed 5/12/21);

g)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
       Surety Company), St. Paul Surplus Line Insurance Company to Limited Objection
       of the AIG Companies to Debtors’ Motion for Entry of an Order (I) Scheduling
       Certain Dates and Deadlines in Connection with Confirmation of the Debtors Plan
       of Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related
       Relief (D.I. 3806, filed 5/12/21);

h)     Objection of the Official Committee of Tort Claimants, the Coalition of Abused
       Scouts for Justice, and the Future Claimants’ Representative to the Debtors’ Motion
       for Entry of Order (I) Scheduling Certain Dates and Deadlines in Connection with
       Confirmation of the Debtors’ Plan of Reorganization, (II) Establishing Certain
       Protocols, and (III) Granting Related Relief (D.I. 3816, filed 5/12/21);

i)     Joinder of Continental Insurance Company to Certain Insurers’ Objections to
       Debtors’ Motion for Entry of an Order (I) Scheduling Certain Dates and Deadlines
       in Connection with Confirmation of the Debtors’ Plan of Reorganization, (II)
       Establishing Certain Protocols, and (III) Granting Related Relief (D.I. 3855, filed
       5/12/21);

j)     Certain Insurers’ Opposition to Debtors’ Motion for Entry of an Order (I)
       Scheduling Certain Dates and Deadlines in Connection with Confirmation of the
       Debtors’ Plan of Reorganization, (II) Establishing Certain Protocols, and (III)
       Granting Related Relief (D.I. 3859, filed 5/12/21);

k)     Joinder of General Star Indemnity Company to Limited Objection of the AIG
       Companies to Debtors’ Motion for Entry of an Order (I) Scheduling Certain Dates
       and Deadlines in Connection with Confirmation of the Debtors’ Plan of
       Reorganization, (II) Establishing Certain Procedures and, (III) Granting Related
       Relief (D.I. 3928, filed 5/13/21); and

l)     Certain Excess Insurers’ Objections to the Debtors’ Proposed Confirmation
       Schedule (D.I. 6060, filed 8/17/21).

Related Pleadings:

a)     Amended Notice of Hearing of the Debtors’ Motion For Entry of Order (I)
       Scheduling Certain Dates and Deadlines in Connection with Confirmation of the
       Debtors Plan of Reorganization, (II) Establishing Certain Protocols, and (III)
       Granting Related Relief (D.I. 2655, filed 4/21/21); and

b)     Debtors’ Omnibus Reply to Objection to Motion For Entry of Order (I) Scheduling
       Certain Dates and Deadlines in Connection with Confirmation of the Debtors Plan


                                       22
          Case 20-10343-LSS        Doc 6106      Filed 08/23/21   Page 23 of 26




            of Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related
            Relief (D.I. 4104, filed 5/16/21); and

     c)     Notice of Filing of Revised Proposed Confirmation Scheduling Order (D.I. 5489,
            filed 7/2/21).

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

3.   Debtors’ Motion for Entry of an Order (I) Approving Lehr Settlement Agreement and (II)
     Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
     Amount by Applicable Insurance (D.I. 2719, filed 4/28/21).

     Objection Deadline: May 12, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection of the Tort Claimants’ Committee to Debtors’ Motion for Entry of an
            Order (I) Approving Lehr Settlement Agreement and (II) Modifying the Automatic
            Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by
            Applicable Insurance (D.I. 3781, filed 5/12/21);

     b)     Joinder of the Future Claimants’ Representative to the Objection of the Tort
            Claimants’ Committee to Debtors’ Motion for Entry of an Order (I) Approving
            Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent
            Necessary, to Permit Payment of Settlement Amount by Applicable Insurance (D.I.
            3851, 5/12/21); and

     c)     Joinder and Statement of Support of the Coalition of Abused Scouts for Justice
            Regarding Objections to First Mediators’ Report (D.I. 3854, filed 5/12/21).

     Related Pleadings:    None.

     Status: This matter is adjourned to September 23, 2021, at 10:00 a.m.

4.   Motion of The Church of Jesus Christ of Latter-Day Saints, a Utah Corporation Sole, to
     Seal the Objection of The Church of Jesus Christ of Latter-Day Saints, a Utah Corporation
     Sole, to Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement and
     the Form and Manner of Notice (II) Approving Plan Solicitation and Voting Procedures,
     (III) Approving Form of Ballots, (IV) Approving Form, Manner and Scope of
     Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of
     the Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief
     (D.I. 3283, filed 5/6/21).

     Objection Deadline: At the hearing.

     Responses Received: None.

     Related Pleadings:    None.

                                            23
         Case 20-10343-LSS         Doc 6106       Filed 08/23/21   Page 24 of 26




     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

5.   Motion for Leave to Exceed Page Limit Requirement for Objection of the Tort Claimants’
     Committee to Debtors’ Motion for Entry of an Order (I) Approving the Disclosure
     Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
     Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner and Scope
     of Confirmation Notices, (V) Establishing Certain Deadlines in Connection With Approval
     of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief
     (D.I. 3529, filed 5/10/21).

     Objection Deadline: At the hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

6.   Motion for Leave to Exceed Page Limit Requirement for (i) Objection of Century
     Indemnity Company to Debtors’ Motion for Entry of an Order (I) Approving the Disclosure
     Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
     Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner and Scope
     of Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval
     of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief
     and (ii) Century Indemnity Company’s Objections to the Debtors’ Solicitation Procedures
     and Form of Ballots (D.I. 3858, filed 5/12/21).

     Objection Deadline: At the hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

7.   Motion for Leave to Exceed Page Limitations Regarding Debtors’ Reply in Further
     Support of Debtors’ Third Motion for Entry of an Order Extending the Debtors’ Exclusive
     Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 4102, filed
     5/16/21).

     Objection Deadline: At the hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.



                                             24
          Case 20-10343-LSS         Doc 6106     Filed 08/23/21   Page 25 of 26




8.   Motion for Leave to Exceed Page Limitations Regarding Debtors’ Omnibus Reply in
     Support of Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement
     and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
     Procedures, (III) Approving Forms of Ballots, (IV) Approving the Form, Manner, and
     Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection with
     Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting
     Related Relief (D.I. 4111, filed 5/16/21).

     Objection Deadline: At the hearing.

     Responses Received:

     a)     Century’s Response to Debtor’s Motion for Leave [DKT. NO. 4111] (D.I. 4114,
            filed 5/17/21).

     Related Pleadings:    None.

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.

9.   Motion to Exceed Page Limitations with Respect to Certain Insurers’ Supplemental
     Objection to Motion for Approval of Debtors’ Disclosure Statement (D.I. 6054, filed
     8/17/21).

     Objection Deadline: At the hearing.

     Responses Received: None.

     Related Pleadings:     None.

     Status: This matter is adjourned to September 21, 2021, at 10:00 a.m.




                                            25
         Case 20-10343-LSS    Doc 6106        Filed 08/23/21   Page 26 of 26




Dated: August 23, 2021         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Paige N. Topper
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Paige N. Topper (No. 6470)
                               Michelle M. Fu (No. 6661)
                               1201 North Market Street, 16th Floor
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 425-4664
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       ptopper@morrisnichols.com
                                       mfu@morrisnichols.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION




                                         26
